DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 in the reply filed on 12/3/20 is acknowledged.
Claims 65-68 are drawn to a non-elected invention.
Claims 65-68 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/3/20.
Applicant’s election of the species of compound 24 in the reply filed on 12/3/20 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicants state that claims 1-9, 16-18, 20, 22-60, 69 and 70 read on the elected species. It is agreed that claims 1-9, 16-18, 20, 22-60, 69 and 70 read on the elected species. The elected species was found to be free of the prior art and the search was extended in accord with MPEP 803.02. Since relevant art was uncovered for claim 19 such claim is included in the instant examination.
s 10-15 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/3/20.
Claims 61-64 have been cancelled.
Claims 1-9, 16-20, 22-60 and 69-70 are being examined

Priority
This application is a 371 of PCT/CA2017/050156 02/09/2017 which claims benefit of 62/293,216 02/09/2016.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/2/20, 12/10/19 and 11/12/18 have been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
37 CFR 1.821(d) states that each occurrence of a sequence set forth in the sequence listing should include the corresponding sequence identifier. In the instant case, the 2nd paragraph of background on page 1 recites Phe-Trp-Lys-Thr but does not include the corresponding sequence identifier (i.e. “SEQ ID NO: 85”).
37 CFR 1.821(f) states: “In addition to the paper or compact disc copy required by paragraph (c) of this section and the computer readable form required by paragraph (e) of this section, a statement that the "Sequence Listing" content of the paper or compact disc copy and e.g., a statement that "the sequence listing information recorded in computer readable form is identical to the written (on paper or compact disc) sequence listing.” In the instant case, there is no statement that the paper copy and the CRF are the same. 
 	37 CFR 1.823(a)(2) states: “If the "Sequence Listing" required by § 1.821(c)  is submitted on compact disc: The "Sequence Listing" must be submitted on a compact disc in compliance with § 1.52(e). The compact disc may also contain table information if the application contains table information that may be submitted on a compact disc (§ 1.52(e)(1)(iii) ). The specification must contain an incorporation-by-reference of the Sequence Listing as required by § 1.52(e)(5). The presentation of the "Sequence Listing" and other materials on compact disc under § 1.821(c)  does not substitute for the Computer Readable Form that must be submitted on disk, compact disc, or tape in accordance with § 1.824.” In the instant case, there is no incorporation by reference statement for the new sequence listing.
On page 216 example 8 recites a compound where the part of the structure after the ‘H’ appears as a question mark inside a box. Entry 49-i on page 228 also uses the question mark inside a box symbol. Based on the context it appears that the Greek letter beta should be used instead of the question mark inside a box.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, specifically on page 269 the 4th line of the last paragraph. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Appropriate correction is required.

Claim Objections
Claim 70 is objected to because of the following informalities: The last 2 compounds recited in claim 70 appear to be of identical structure.  Appropriate correction is required.

Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As discussed below, the closest prior art is Rivier et al. (WO 2009/129311; as cited with IDS 11/12/18; ‘Rivier’). However, Rivier does not teach or suggest compounds as in instant claims 7-9.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 54-59 and 69-70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	MPEP 2173.05(s) states: “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993)”. In the instant case, claims 54-59 and 69 refer to Table 5. The reference to the specification is improper because the information can be readily incorporated into the claim.
	Claim 70 recites ‘LJ1’, ‘LJ2’, ‘LJ3’, ‘LJ4’, ‘LJ5’, ‘LJ6’, ‘LJ7’, ‘LJ8’ and ‘LJ9’. The meaning of the phrases is unclear and such phrases could not be located in the specification. Further, the last 2 compounds appear to be of the same structure but are referred to by different phrases (‘LJ8’ and ‘LJ9’).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 16-19, 22-25, 31-53 and 60 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rivier et al. (WO 2009/129311; as cited with IDS 11/12/18; ‘Rivier’).

Compound 3 of Rivier is of structure

    PNG
    media_image1.png
    465
    720
    media_image1.png
    Greyscale


Compound 3 of Rivier is the same as the elected species except at instant RN, R1, R4 and R5. 
In relation to claims 1, 24-25, 35-52 since R2, R3, R6-R15 and RC and L are the same as the elected species such limitations are met. Compound 3 of Rivier does not fall within the proviso of claim 1 since RN is not as recited in the proviso. Compound 3 of Rivier is such that RN is of instant formula –C(O)R17 where R17 is a substituted C1-6alkyl as recited in claim 1iii. 

In relation to claims 16-19 and 22-23, Compound 3 of Rivier is such that instant R5 is as recited in claim 19. 
In relation to claims 31-32, Compound 3 of Rivier is such that instant R1 is C1-alkylene(C6 aryl) where C6 aryl is substituted with –NO2.
In relation to claim 53, Compound 3 of Rivier has such stereochemistry.
In relation to claim 60, as shown in figure 5 the compounds were tested in assays and thus were present in compositions (figure 5).
Compound 28 of Rivier is of structure:

    PNG
    media_image2.png
    415
    706
    media_image2.png
    Greyscale



In relation to claims 1, 24-25, 31-42 and 48-52 since R1-R3, R6-R7, R9-R15 and RC and L are the same as the elected species such limitations are met. 
Compound 28 of Rivier does not fall within the proviso of claim 1 since RN is not as recited in the proviso. Compound 28 of Rivier is such that RN is of instant formula –C(O)R17 where R17 is a substituted C1-6alkyl as recited in claim 1iii. Compound 28 of Rivier is such that R8 is of formula C1-6alkylene(C6-10 aryl).
In relation to claims 2-4, Compound 28 of Rivier is such that instant R4 is Aph(Cbm) (4-ureido-phenylalanine see section 0038 of Rivier) which is of instant formula –C1-6alkylene(C6-10 arylene)N(R62)C(O)NR60R61 where R60-R62 are H (see instant claim 1 option v for R4, claim 2iv, claim 3iv, claim 4 option C1-2alkylene(C6 arylene)N(R62)C(O)NR60R61). 
In relation to claims 16-19 and 22-23, Compound 28 of Rivier is such that instant R5 is as recited in claim 19. 
In relation to claim 43, compound 28 of Rivier is such that R8 is C1-3alkylene(C6-10 aryl).
In relation to claim 53, Compound 28 of Rivier has such stereochemistry.
In relation to claim 60, as shown in figure 5 the compounds were tested in assays and thus were present in compositions (figure 5).

Claim(s) 1, 16-19, 22-31, 35-41, 48-52 and 60 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paternostre et al. (US 2011/0178013; ‘Paternostre’).

Example 22 of Paternostre is the same as the elected species (excluding the stereochemistry) except at instant R1, R4, R5, R6 and R8 and the compound has been interpreted as comprising instant RN since the instant claims allow for salts and the compound is such that RN is H. Example 22 of Paternostre is such that instant R4 is C1-6alkylene(C6-10arylene)-OR74 (see option x) where R74 is a substituted C1-6alkyl. Example 22 of Paternostre is such that instant R8 is substituted C1-6alkyl. Example 22 of Paternostre does not fall within the proviso of claim 1 since R4 is different than R4 recited in the proviso.
In relation to claims 1, 24-30, 35-39, and 48-52 since RN, R2-R3, R7 and R9-R15 and RC and L are the same as the elected species such limitations are met. 
In relation to claims 16-19 and 22-23, Example 22 of Paternostre is such that instant R5 is NR79R80. The compound has been interpreted as comprising instant R5 since the instant claims allow for salts.
In relation to claim 31, Example 22 of Paternostre is such that instant R1 is C1-6alkylene(C6-10 aryl) and C1-3alkylene(C6-10 aryl).  
In relation to claims 40-41 Example 22 of Paternostre is such that instant R6 is C1-6alkyl and CH(CH3)2.
In relation to claim 60, as set forth in example 22 the compound was synthesized so it was present in a composition.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 16-20, 22-53 and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivier et al. (WO 2009/129311; as cited with IDS 11/12/18; ‘Rivier’).
Rivier teach somatostatin receptor 2 antagonists (abstract and section 0034). Rivier teach compounds including compounds 3, 5, 28 and 30-31 (see Figure 4). As shown in figure 5 the compounds were tested in assays (figure 5). Rivier suggest that the N-terminus of the peptide can be modified without significantly affecting the binding affinity (section 0039). Rivier suggest that the solubility can be improved by N-terminal modifications (section 0053). Rivier teach compounds were prepared and assayed where the N-terminus was H2N (Figures 4-5). Rivier teach compounds 7-8 which differ only at residue 9 (figure 4). The data shows that the sst2 binding of compounds 7-8 falls within the error bars of each other (figure 5). Rivier teach that Xaa7 is Aph(Q1) where Q1 can be Cbm or CH3-Cbm (section 0034).

Compound 3 of Rivier is of structure

    PNG
    media_image1.png
    465
    720
    media_image1.png
    Greyscale


Compound 3 of Rivier is the same as the elected species except at instant RN, R1, R4 and R5. 
In relation to claims 1, 24-25, 35-52 since R2, R3, R6-R15 and RC and L are the same as the elected species such limitations are met. Compound 3 of Rivier does not fall within the proviso of claim 1 since RN is not as recited in the proviso. Compound 3 of Rivier is such that RN is of instant formula –C(O)R17 where R17 is a substituted C1-6alkyl as recited in claim 1iii. 
In relation to claims 2-4, Compound 3 of Rivier is such that instant R4 is Aph(Cbm) (4-ureido-phenylalanine see section 0038 of Rivier) which is of instant formula –C1-6alkylene(C6-10 arylene)N(R62)C(O)NR60R61 where R60-R62 are H (see instant claim 1 option v for R4, claim 2iv, claim 3iv, claim 4 option C1-2alkylene(C6 arylene)N(R62)C(O)NR60R61). 

In relation to claims 31-32, Compound 3 of Rivier is such that instant R1 is C1-alkylene(C6 aryl) where C6 aryl is substituted with –NO2.
In relation to claim 53, Compound 3 of Rivier has such stereochemistry.
In relation to claim 60, as shown in figure 5 the compounds were tested in assays and thus were present in compositions (figure 5).
Compound 28 of Rivier is of structure:

    PNG
    media_image2.png
    415
    706
    media_image2.png
    Greyscale


Compound 28 of Rivier is the same as the elected species except at instant RN, R4, R5 and R8. 


Compound 28 of Rivier does not fall within the proviso of claim 1 since RN is not as recited in the proviso. Compound 28 of Rivier is such that RN is of instant formula –C(O)R17 where R17 is a substituted C1-6alkyl as recited in claim 1iii. Compound 28 of Rivier is such that R8 is of formula C1-6alkylene(C6-10 aryl).
In relation to claims 2-4, Compound 28 of Rivier is such that instant R4 is Aph(Cbm) (4-ureido-phenylalanine see section 0038 of Rivier) which is of instant formula –C1-6alkylene(C6-10 arylene)N(R62)C(O)NR60R61 where R60-R62 are H (see instant claim 1 option v for R4, claim 2iv, claim 3iv, claim 4 option C1-2alkylene(C6 arylene)N(R62)C(O)NR60R61). 
In relation to claims 16-19 and 22-23, Compound 28 of Rivier is such that instant R5 is as recited in claim 19. 
In relation to claim 43, compound 28 of Rivier is such that R8 is C1-3alkylene(C6-10 aryl).
In relation to claim 53, Compound 28 of Rivier has such stereochemistry.
In relation to claim 60, as shown in figure 5 the compounds were tested in assays and thus were present in compositions (figure 5).
Rivier teach compounds 7-8 which differ only at residue 9 (figure 4). The data shows that the sst2 binding of compounds 7-8 falls within the error bars of each other (figure 5) thus one would have been motivated to use such amino acids interchangeably at such position. When compound 3 of Rivier for example is modified in such fashion the resulting compound is DOTA-pNO2Phe-DCys-Tyr-DAph(Cbm)-NMeLys-Thr-Cys-DTyr-NH2. Such compound meets the limitation recited in claim 20. 

Since Rivier teach that Xaa7 is Aph(Q1) where Q1 can be Cbm or CH3-Cbm (section 0034) one would have been motivated to make such compounds. When compound 3 of Rivier for example is modified in such fashion the resulting compound is DOTA-pNO2Phe-DCys-Tyr-DAph(Cbm-CH3)-Lys-Thr-Cys-DTyr-NH2. Such compound meets the limitation for R4 as recited in claims 5-6 since it is of formula C1-2alkylene(C6 arylene)-N(R62)C(O)NR60R61 where R60 and R62 are H and R61 is C1-6alkyl. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059.  The examiner can normally be reached on M - F 6:45 - 3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658